              Case 2:20-cv-00900-KJD-NJK Document 8 Filed 05/21/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
      CAROLINA ORTIZ-RODRIGUEZ,
11                                                           Case No.: 2:20-cv-00900-KJD-NJK
               Plaintiff(s),
12                                                                          Order
      v.
13                                                                      [Docket No. 7]
      ALBERTSON’S LLC,
14
               Defendant(s).
15
              Plaintiff filed notice of Rule 26(f) conference. Docket No. 7. Discovery-related documents
16
     must be served on opposing counsel, not filed on the docket unless ordered by the Court. See
17
     Local Rule 26-7; see also Fed. R. Civ. P. 5(d)(1). No such order has been entered in this case.
18
     Accordingly, the Court STRIKES the above-referenced document, and instructs the parties to
19
     refrain from filing discovery documents on the docket in the future absent a Court order that they
20
     do so.
21
              IT IS SO ORDERED.
22
              Dated: May 21, 2020
23
                                                                  ______________________________
24                                                                Nancy J. Koppe
                                                                  United States Magistrate Judge
25
26
27
28

                                                      1
